Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				REASON FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 11, and 18.

As to claim 1, the closest prior art of records, Baldwin et al., (US PUB 2003/0154271 hereinafter Baldwin) in view of Golin et al., (US PAT 10,652,080 hereinafter Golin), and further in view of Kameda et al., (US PUB 2008/0134335 hereinafter Kameda), taken alone or in combination do not specifically disclose or suggest the claimed recitations of “determining, an event association indicating a second process of the plurality of processes, a second event notification for the first event type, network nodes that perform the second process, and a criteria to select one of the network nodes that perform the second process in response to receiving the first event notification of the first event type”, when taken in the context of claims as a whole.  
Dependent claims 3 – 6, 10, 25 – 26, and 31 are allowed as they depend upon allowable independent claim.
As to claim 11, this is a system claim of claim 1.  It is allowed for the same reason of claim 1 above.
Dependent claims 13 – 14, 17, 27 – 28, and 32 are allowed as they depend upon allowable independent claim.
As to claim 18, this is a method claim of claim 1.  It is allowed for the same reason of claim 1 above.
Dependent claims 20 – 21, 24, 29 – 30 and 33 are allowed as they depend upon allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763. The examiner can normally be reached 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194